NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 22 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
MICHAEL T. HAYES,                                No. 13-35887

              Plaintiff - Appellant,             D.C. No. 1:10-cv-00011-EJL

 v.
                                                 MEMORANDUM*
CORRECTIONS CORPORATION OF
AMERICA, a Maryland corporation; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                          Submitted September 18, 2015**
                             San Francisco, California

Before: D.W. NELSON, CANBY, and NOONAN, Circuit Judges.

       Michael T. Hayes, an Idaho state prisoner, appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging numerous violations of

his civil rights, including unconstitutional living conditions and deliberate

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to serious medical needs. We have jurisdiction under 28 U.S.C. §

1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A); Keenan v. Hall, 83 F.3d 1083, 1088 (9th

Cir.1996) (summary judgment), amended by 135 F.3d 1318 (9th Cir.1998). We

affirm.

      “The denial of a motion to amend a complaint is reviewed for abuse of

discretion.” Desertrain v. City of Los Angeles, 754 F.3d 1147, 1154 (9th Cir.

2014). Leave to mend is to be liberally granted, and “[f]ive factors are taken into

account to assess the propriety of a motion for leave to amend: bad faith, undue

delay, prejudice to the opposing party, futility of amendment, and whether the

plaintiff has previously amended the complaint.” Id. (internal quotation marks

and citations omitted). The district court accepted two amended complaints and

granted Hayes two extensions of time to file his third amended complaint. The

district court did not abuse its discretion in denying Hayes’s third extension

request.

      The Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e, et seq.,

requires prisoners to properly exhaust administrative remedies before filing a suit

in federal court, meaning that “a prisoner must complete the administrative review

process in accordance with the applicable procedural rules, including deadlines.”


                                          2
Woodford v. Ngo, 548 U.S. 81, 88 (2006). The district court properly dismissed

Hayes’s unconstitutional living conditions claim because he failed to properly

exhaust his administrative remedies.

      The district court properly granted summary judgment on Hayes’s

deliberate indifference to serious medical needs claim. Hayes failed to

demonstrate a genuine issue of material fact as to whether Cooper’s “acts or

omissions [were] sufficiently harmful to evidence deliberate indifference to

serious medical needs.” Hudson v. McMillian, 503 U.S. 1, 8 (1992) (internal

quotation marks, citation and emphasis omitted). It is undisputed that the medical

appointment with Cooper ended because Hayes stood up and stepped toward

Cooper rather than because Cooper purposefully acted or failed to respond to

Hayes’s medical needs.

      The district court did not err in dismissing the rest of Hayes’s claims for

failure to allege sufficient facts, failure to properly serve defendants, or

untimeliness.

      The district court’s judgment is AFFIRMED.




                                           3